881 F.2d 1069Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cezer Joshua LINER, Plaintiff-Appellant,v.Chauncey JONES, Defendant-Appellee,andWilliam D. SLACK, Defendant.
No. 89-7049.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1989.Decided July 25, 1989.Rehearing Denied Aug. 25, 1989.

Cezer Joshua Liner, appellant pro se.
Chauncey Jones, appellee pro se.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Cezer Joshua Liner instituted this Bivens-type action, see Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), claiming that guards at F.C.I. Petersburg used excessive force against him, causing continuing medical problems.  Following a trial, the district court found for defendant Jones.  Testimony by prison guard Donnie Ray Smith and Dr. Strubeck refuted Liner's assertion that he was beaten.  As the court's credibility determination against Liner was not clearly erroneous, Fed.R.Civ.P. 52(a);  see United States v. United States Gypsum Co., 333 U.S. 364, 394-95 (1948);  we affirm the judgment.


2
As the record and other materials before us indicate that it would not significantly aid the decisional process, we dispense with oral argument.*


3
AFFIRMED.



*
 Liner, in his informal brief, complains that although he demanded trial by jury, his was a bench trial.  Although Liner requested "relief by Grand Jury" in his complaint, he subsequently waived any right to trial by jury by not objecting to the pre-trial order captioned "NON-JURY."    The order put him on notice that the court planned to decide the issues of fact.    See United States v. 1966 Beechcraft Aircraft, 777 F.2d 947, 951 (4th Cir.1985)